Case 1:16-cv-00455-JMA-SIL Document 76 Filed 10/24/18 Page 1 of 2 PageID #: 637

                   LEE LITIGATION GROUP, PLLC
                         30 East 39th Street, Second Floor
                                 New York, NY 10016
                                   Tel: 212-465-1180
                                   Fax: 212-465-1181
                              info@leelitigation.com



WRITER’S DIRECT:      212-661-1008
                      anne@leelitigation.com
                                                                            October 24, 2018
VIA ECF
The Honorable Joan M. Azrack
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

               Re:    Reyes v. Nocera Restaurant, Inc., et al.
                      Case No. 16-cv-0455

Dear Judge Azrack:

       We are counsel to Plaintiff and write, jointly with counsel to Defendants. Pursuant to
Your Honor’s Clerk’s instruction, the parties propose the following language, detailing the
formula for Class Member allocations, be incorporated as an addendum to the Settlement
Agreement and Release (ECF Dkt. 75-1).

               Allocation Formula:

               (1)    The Settlement Fund, after deductions for court approved attorneys’ fees
               and expenses, settlement administration fees, service awards, and all other court
               approved expenses or disbursements, will be allocated according to the following
               formula:

                      (i) Class Members employed by Defendants on or after January 1, 2016
                      will be paid a flat payment of $100;

                      (ii) After deduction of the amounts set forth in Section 1(i), the balance of
                      the net settlement fund shall be paid to those Class Members employed
                      by Defendants at any time from January 28, 2010 to December 31, 2015
                      (the “Relevant Time Period”).

                      (iii) Class Members employed by Defendants during the Relevant Time
                      Period shall receive 1 point for every week they worked at the
                      Restaurants during the Relevant Time Period as reflected by Defendants’
                      records.

                      (iv) The balance of the net settlement fund (after deduction of the
                      amounts set forth in Section 1(i)) will be divided by the aggregate
                      number of points accrued by all of the Class Members who worked
Case 1:16-cv-00455-JMA-SIL Document 76 Filed 10/24/18 Page 2 of 2 PageID #: 638



                          during the Relevant Time Period, who do not timely opt-out of the
                          settlement (“Point Value”). Each Class Member’s total points will be
                          multiplied by the Point Value to determine his or her “Individual
                          Settlement Amount.”

        In addition to the foregoing, as instructed by Your Honor’s Clerk, Robert Terranova,
Esq., the parties have emailed to Chambers a copy of the Proposed Notice (ECF Dkt. 75-2) in
Microsoft Word format.



Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.

cc: all parties via ECF
